COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     In re Paula Miller

Appellate case number:   01-13-00973-CV

Trial court case number: 65767

Trial court:             149th District Court of Brazoria County

      Relator, Paula Miller, has filed a “Motion for Rehearing En Banc on Relator’s Motion for
Emergency Stay.” We deny the motion.
       It is so ORDERED.



Judge’s signature:/s/ Jane Bland
                      Acting for the Court

                  Panel consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
                  Bland, Sharp, Massengale, Brown, and Huddle.


Date: December 12, 2013